DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-16 are pending.
Applicant's election with traverse of group I, claims 1-12, 16 in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that the method for determining unity of invention under PCT Rule 13 shall be construed as permitting, in the present application, the inclusion of an independent claim for a given product, and an independent claim for a use of said product as a single invention. A product is specifically designed for carrying out a process when the product is suitable for carrying out the process with the technical relationship being present between the claimed product and the claimed process. The expression “specifically designed” does not imply that the product could not be used for carrying out another process, nor does it imply that the process could not be carried out using an alternative product. See MPEP § 1893.03(d). Here, the kit of claim 13 is specifically designed for the method of selecting hematopoietic stems cells set forth in claims 1-12. Accordingly, the lack of finding of unity of invention by the examiner is improper. Rejoinder of the kit set forth in claim 13 with the elected claims is requested..  This is not found persuasive because the kit product of claims 13 and 14 is a different group since the kit of claim 13 is specifically designed for the product of selecting hematopoietic stems cells set forth in claims 13-14.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.
Claims 1-12, 16 are under consideration.
Priority
The instant application claims foreign priority benefit to the PCT/EP2018/063397 filed on 05/22/2018 and to the EP7305598.9 filed on 05/22/2017. As such the effectively filed date for the instant application is 05/22/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because in paragraph [0113] it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dormiani (Gene Therapy, 22(8): 663-674, 2015) in view of Theile (Analytical Biochemistry, 399(2): 246-250, 2010).
Regarding claim 1, Dormiani teaches a) delivering a vector contained a bacterial backbone and puromycin resistance gene (purr), a β-globin expressing cassette and an attB recombination site expression of the human beta-globin gene in a human hematopoietic stem cell line and after genomic integration, used Cre recombinase to remove the bacterial backbone and purr using a site-specific non-viral system comprising a puromycin selection system and b) this removal was verified by negative selection and genomic PCR screening. Following deletion of these sequences, the stable β-chain expression was continued for several months in the absence of selective pressure. Consequently, this vector may potentially be a powerful tool for ex vivo correction of β-globinopathies such as β-thalassemia through successful genomic integration of a functional copy of the globin gene into the patient’s target cells (abstract), thus meets the limitation a) co-delivering at least : (i) a polynucleotide of interest of β-globin gene and (ii) a positive selection marker puromycin resistance gene (purr) into a population of hematopoietic cells including stem cells and b) contacting the population of hematopoietic stem cells obtained in a) with an agent comprising puromycin for selecting the marker. Regarding claim 3, Dormiani teaches the polynucleotide of interest comprises a sequence encoding a protein of interest is in expressible form in β-globin expressing cassette (p 664, figure 1). Regarding claim 5, Dormiani teaches step a) comprises the co-delivery of (i) of polynucleotide of interest of β-globin in an expressing cassette and (ii) a positive selection marker the phiC31 integrase encoded by another plasmid mediates the first recombination reaction between the attB site on pHBB/attB10 and pseudo attP site in the target genome that leads to chromosomal integration of the plasmid. After isolation of the recombinant clone, TAT-NLS-Cre recombinase is added to the culture medium (p 664, figure 1). Regarding claim 8, Dormiani teaches antibiotic resistance to id puromycin (abstract). Regarding claim 10, Dormiani teaches a β-globin expressing cassette for expressing β-globin gene for treating -thalassemia in a cell-based gene therapy (p 663, 1st column 1st paragraph). 
Dormiani does not teach b) contacting the population of hematopoietic cells obtained in a) with an agent for selecting the marker in a) and with a multidrug resistance 1 (MDR1) inhibitor, thereby selecting genetically modified hematopoietic stem cells.
However, before the instant effective filing date of the instant invention, Theile discloses in detail the significance of ABC transporters for the efficacy of selection processes of transgenic cells. It studies puromycin, hygromycin, and geneticin (G418) - antibiotics frequently used to select genetically engineered eukaryotic cells after transfection or transduction. It is taught that intrinsic or acquired high expression of ATP-binding cassette (ABC) transporters, such as P-glycoprotein (Pgp/ABCB1/MDR1) and multidrug resistance-associated proteins (MRP/ABCC1 ), can hamper efficient selection and that it is important to know whether these antibiotics are substrates and/or inducers of those efflux transporters (abstract). Depending on the intrinsic ABC transporter expression of the investigated cells, adequate selection antibiotics are to be chosen. Non-substrate antibiotics are to be preferred, especially when cells with high expression of the respective transporter are to be transfected or transduced. Second, pharmacological inhibition of ABC transporter function might be a helpful tool to enhance selection antibiotics' efficacies (abstract). For instance, Pgp inhibitors such as LY335979 is proposed to boost the effect of puromycin in cells expressing Pgp/ABCB1/MDR1 (p 248, 2nd column 3rd paragraph). Regarding claims 4, 7, Theile teaches wherein said positive selection marker is the puromycin is Pgp/ABCB1 substrates (p 248, 2nd column under evaluation of antibiotic transporting properties of ABC transporters).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the puromycin selection systems in the context of gene therapy using beta globin transformed cells as disclosed by Dormiani with the puromycin is transported by MDR1 and that activity is inhibited by the pharmacological inhibition of ABC transporter function might be a helpful tool to enhance selection antibiotics' efficacies as for instance, Pgp inhibitors such as L Y335979 to boost the effect of puromycin in cells expressing Pgp/ABCB1/MDR1 as disclosed by Theile and because Dormiani teaches that it is within the ordinary skill in the art to practice expression of the human beta-globin gene in a hematopoietic stem cell line using a site-specific non-viral system comprising a puromycin selection system and because Theile teaches that it is within the skill of the art to use MDR1 transporters for the efficacy of selection processes of transgenic cells where puromycin is transported by MDR1 and antibiotics are used to select genetically engineered eukaryotic cells after transfection or transduction where puromycin is transported by MDR1 and that activity should be inhibited by LY335979 to boost the effect of puromycin in cells expressing MDR1 which is helpful to evaluate the efficacy of antibiotic since the efflux of antibiotics by MDR1 results in drug resistance.
One would have been motivated to do so in order to receive the expected benefit of Pgp inhibitors such as LY335979 to boost the effect of puromycin in cells expressing MDR1 to select genetically engineered eukaryotic cells after transfection or transduction where puromycin is transported by MDR1 and LY335979 inhibitor boost the effect of puromycin in cells expressing MDR1 which is helpful to evaluate the efficacy of antibiotic since the efflux of antibiotics by MDR1 results in drug resistance.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the human beta-globin gene in a hematopoietic stem cell line using a site-specific non-viral system comprising a puromycin selection system with ABC transporters for the efficacy of selection processes of transgenic cells and studies in puromycin, antibiotics frequently used to select genetically engineered eukaryotic cells after transfection or transduction where puromycin is transported by MDR1 and that activity should be inhibited by LY335979 to boost the effect of puromycin in cells expressing MDR1 by combining the teachings of Dormiani and Theile.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Claims 1, 2, 6, 11-12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dormiani (Gene Therapy, 22(8): 663-674, 2015) in view of Theile (Analytical Biochemistry, 399(2): 246-250, 2010) as applied to claims 1, 3-5, 7-8, 10 above and further in view of  Down (WO2012/094193).
The teachings of Dormiani and Theile apply here as indicated above.
Dormiani and Theile do not teach, wherein said population of hematopoietic cells is human CD34+ hematopoietic cells.
However, before the instant effective filing date of the instant invention, Regarding claim 2, Down discloses a method of enhancing the reconstitution by transduced CD34+ hematopoietic stem cells with a lentiviral transfer vector (TV) containing -globin gene and puromycin resistance  in a transplant recipient comprising selecting transduced hematopoietic cells in vitro using puromycin at a concentration of 1-25 μg/ml for 1 to 4 days (p 63, claims 1, 47, and example 1) used to treat a disease or disorder of the hematopoietic system, such as a hemoglobinopathy, anemia or thalassemia (p 34, 2nd paragraph). Down teaches the transfer vector that expresses a puromycin resistance polypeptide is a lentiviral vector, and lentiviral infection has several advantages over other transduction methods, including high efficiency infection of dividing and non-dividing cells, long-term stable expression of a transgenic, and low immunogenicity (p 27.last paragraph). Regarding claim 6, Down discloses the b-globin gene polynucleotide is inserted in a lentiviral vector p 63, claims 1, 47, and example 1).  Regarding claim 11, Down discloses transduced cells produced according to methods of the present invention may be used to deliver a therapeutic polypeptide to a subject in need thereof. Accordingly, the transfer vector may comprise both a polynucleotide sequence encoding the puromycin resistance polypeptide and polynucleotide sequence encoding a therapeutic polypeptide(p 32, last paragraph).  Regarding claims 12, 16, Down teaches a method of enhancing the reconstitution by transduced cells in a transplant recipient, said method comprising selecting transduced cells prior to transplantation into said transplant recipient, wherein said transduced cells are selected by a method comprising: (i) contacting in vitro a first population of cells comprising multipotent cells, including stem cells, with a transfer vector comprising a polynucleotide sequence encoding a puromycin resistance polypeptide operably linked to a promoter sequence, thereby generating a second population of cells comprising transduced multipotent cells, including stem cells; and (ii) contacting in vitro said second population of cells with puromycin at a concentration of 1-25 μg/ml for 4 days or less, thereby generating a third population of cells comprising transduced multipotent cells, including stem cells, wherein said third population of cells comprises a higher percentage of transduced multi potent cells than said second population of cells, and wherein said third population of cells is capable of sustaining the production of at least two distinct cell lineages containing said transfer vector for a duration of at least four months in vivo after transplantation of said third population of cells into a transplant recipient (p 63, claim 1).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the plasmid vector of selecting genetically modified a human hematopoietic stem cell line as disclosed by Dormiani and Theile by using the lentiviral vector to transduce human CD34+ hematopoietic stem cells containing -globin gene and puromycin resistance  in a transplant recipient comprising selecting transduced hematopoietic cells in vitro using puromycin at a concentration of 1-25 μg/ml for 1 to 4 days used to treat a disease or disorder of the hematopoietic system, such as a hemoglobinopathy, anemia or thalassemia. 
It would have been obvious because Down teaches transfer vectors, including lentiviral vectors transfer vectors are used in gene therapy of a the beta globin sickle cell disease (SCD), sickle cell anemia, and thalassemias with c a mutation in the beta globin chain and because Dormiani and Theile teaches that it is with the skill of the ordinary artisan to use long-term and efficient expression of human β-globin gene in a hematopoietic cell line using a new site-specific integrating non-viral vector potentially be a powerful tool for ex vivo correction of β-globinopathies such as β-thalassemia through successful genomic integration of a functional copy of the globin gene into the patient’s target cells.
One would have been motivated to use lentiviral vector to receive the expected benefit of lentiviral infection has several advantages over other transduction methods, including high efficiency infection of dividing and non-dividing cells, long-term stable expression of a transgenic, and low immunogenicity.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Claims 1, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Dormiani (Gene Therapy, 22(8): 663-674, 2015), Theile (Analytical Biochemistry, 399(2): 246-250, 2010),  Down (WO2012/094193) as applied to claims 1, 2, 6, 11-12, 16 above and further in view of Mechetner (US 5,994,088).
The teachings of Dormiani and Theile and Down apply here as indicated above.
Dormiani and Theile and Down do not teach, wherein the NDR1 inhibitor is verapamil.
However, before the instant effective filing date of the instant invention, Mechetner teaches since the central role in MDR played by Pgp was uncovered, agents with a potential for reversing MDR phenotypes were developed that target Pgp. Several classes of drugs, including calcium channel blockers (e.g., verapamil), immunosuppressants (such as cyclosporines and steroid hormones), were found to enhance the intracellular accumulation and cytotoxic action of Pgp-transported drugs. Many of these agents were found to inhibit either drug binding or drug transport by Pgp. Some of these agents themselves were found to bind to and be effluxed by Pgp, suggesting that their enhancing effects on the cytotoxicity of Pgp substrates are due, at least in part, to competition for drug binding sites on this protein (Cornwell et al., 1986, J Bio.. Chem. 261: 792 1; Tamai, 1990, J. Biochem. Molec. Biol. 265: 16509) (column 3, lines 20-35). 
Accordingly it would have been obvious to a person of ordinary skill in the art to modify the LY335979 MDR1 inhibitor proposed to boost the effect of puromycin in cells expressing MDR1 in order to evaluate antibiotic resistance in cells expressing MDR1 which is helpful to evaluate the efficacy of antibiotic since the efflux of antibiotics by MDR1 results in drug resistance useful in gene therapy of SCD, sickle cell anemia, and thalassemias as disclosed by Dormiani and Theile and Down by using verapamil MDR1 inhibitor or immunosuppressants such as cyclosporines to enhance the intracellular accumulation and cytotoxic action of MDR1-transported drugs in order to inhibit either drug binding or drug transport by MDR1 and efflux of the verapamil, by the MDR1 such as to enhance the verapamil cytotoxicity of MDR1 enhancing intracellular accumulation and cytotoxic action of MDR1-transported verapamil as disclosed by Mechetner.
Accordingly, it would have been obvious to the ordinary skilled artisan to substitute LY335979 MDR1 inhibitor used in the method of Dormiani and Theile and Down with verapamil to enhance the intracellular accumulation and cytotoxic action of MDR1-transported drugs in order to inhibit either drug binding or drug transport by MDR1 and efflux of the verapamil, as used in the method of Mechetner, for the predictable result of both inhibitors enhance the intracellular accumulation and cytotoxic action of MDR1-transported drug.  It would have been obvious to the skilled artisan because both methods (using c LY335979 MDR1 inhibitor, or using  verapamil MDR1 inhibitor) results in the enhancing intracellular accumulation and cytotoxic action by MDR1-transport.  Therefore, using either method would have resulted in enhance the intracellular accumulation and cytotoxic action of MDR1-transported drug.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632